DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 12/21/2021:
Claims 1-2 and 4-20 are pending in the current application.  Claims 1 and 16 are amended and Claim 3 is cancelled.
The previous objection to the claims is overcome because applicant has amended the claims.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
3.	Claims 1-2 and 4-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-2 and 4-20.
	Independent Claims 1 and 16 recite a secondary battery having a positive electrode, separator, and negative electrode wound together, a can main body with a hollow inside, the electrode assembly being accommodated around the hollow, either a top cover or a bottom cover of the can includes a through-hole communicating with the hollow, and at least 50% of the volume of the hollow is filled with a thermally conductive resin, the resin being a polymer comprising silicon or urethane as a base material and alumina or boron nitride as an auxiliary material.  Previously cited Chang US PG Publication 2010/0310920 discloses a similar .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729